Citation Nr: 0913450	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for pes planus has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to May 1997. 

A petition to reopen a claim for service connection for pes 
planus claim was previously denied by the Board of Veterans' 
Appeals (Board) in June 2004.

This appeal to the Board arises from a February 2006 rating 
decision in which the RO denied the Veteran's petition to 
reopen a claim for service connection for pes planus.  In 
February 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in June 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 
2006.

In the November 2007 supplemental SOC (SSOC), the RO 
addressed the claim for service connection for pes planus on 
the merits.  However, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received, the 
Board has characterized this appeal as encompassing the 
matter set forth on the title page.  

In January 2007, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  In his substantive 
appeal, the Veteran requested a hearing before a Veterans Law 
Judge.  However, in correspondence received in July 2007, the 
Veteran withdrew his Board hearing request.  

The Veteran has submitted additional medical evidence 
directly to the Board, along with a signed waiver of initial 
RO consideration of the evidence.  This evidence is accepted 
for inclusion in the record on appeal.  See 38 C.F.R. 
§ 20.1304 (2008).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  In a January 2002 rating decision, the RO found that new 
and material evidence to reopen the claim for service 
connection for pes planus had not been submitted.  The 
appellant perfected an appeal of this matter to the Board.  

3.  In a June 2004 decision, the Board found that new and 
material evidence to reopen the claim for service connection 
for pes planus had not been submitted.  

4.  No new evidence associated with the claims file since the 
June 2004 Board decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for pes planus, or raises a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 2004 Board decision that denied service 
connection for pes planus is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  As evidence received since the Board's June 2004 denial 
is not new and material, the criteria for reopening the claim 
for service connection for pes planus are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2005 pre-rating letter, the RO 
provided notice to the Veteran advising him that, in order to 
reconsider cases which were previously denied, new and 
material evidence would have to be submitted.  This letter 
included the correct definition of new and material evidence 
and the reason the claim had been denied previously, and 
informed him of the type of evidence needed to establish each 
element of the underlying claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The February 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the May 2005 letter.  

A June 2006 letter (sent with the SOC) provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the June 2006 letter, and 
opportunity for the Veteran to respond, the June 2007 and 
November 2007 SSOCs reflect readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, the report of a September 2006 VA 
examination, and an August 2007 VA medical opinion.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's January 2007 DRO hearing, along 
with various statements provided by the Veteran, and by his 
representative, co-workers and wife, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, in June 2004, the Board found that new 
and material evidence to reopen the claim for service 
connection for pes planus had not been received.  The 
evidence of record at the time consisted of service treatment 
records, VA treatment records, private treatment records, a 
VA examination report, and statements by the Veteran and his 
wife, on his behalf.

Service treatment records show that, on March 1993 enlistment 
examination, the Veteran reported having no foot trouble.  
Clinical evaluation of the feet was abnormal at that time and 
moderate pes planus was noted.  After complaining of pain in 
the shin area of both legs in March 1994, shin splints were 
diagnosed; bilateral pes planus was also noted (on 
examination and as a cause of the shin splints).  The next 
day, the Veteran complained of painful arches.  A May 1994 
note reflects that temporary orthotics were issued and had 
helped greatly, and in August 1994, the Veteran reported that 
the orthotics he was given were effective.  In April 1996, 
the Veteran complained of left foot pain for the past two 
weeks.  The assessment was pes planus and he was given 7 days 
of light duty.  A June 1996 consultation request notes 
painful bilateral pes planus requiring casting for orthotics.  
The Veteran again complained of painful arches and shin 
splints in July 1996; as a result, light duty from 30 to 60 
days was planned.  In September 1996, the Veteran was put on 
limited duty for 6 months.  A November 1996 physical therapy 
entry notes moderate pes planus.  After the Veteran reported 
bilateral foot pain in February 1997, mild pes planus 
symptoms were assessed.  

On April 1997 separation examination, the clinical evaluation 
of the feet was abnormal, and bilateral pes planus/flat feet 
was noted (although the degree of pes planus was not noted).  
In a report of medical history completed in connection with 
the examination, the Veteran reported having foot trouble.  
The physician's summary portion of that report includes 
notation that the Veteran had bilateral arch pain on 
occasion.

The September 1997 VA examination report reflects a diagnosis 
of congenital hypermobile pes planus, bilateral.  During the 
examination, the Veteran complained of aching sensation in 
both feet.  On physical examination he stood with pronated, 
hypermobile, flat feet.  There were no unusual corns or 
calluses.  X-rays of both feet showed a flattened 
longitudinal arch.  There was no narrowing of the articular 
cartilage or osteophyte formation.  

Private treatment notes from 2001 reflect complaints of 
painful feet and diagnoses of flat feet.  X-ray examination 
was within normal limits and the Veteran was given orthotics.

In a July 2001 letter, the Veteran's wife stated that, since 
service, the Veteran had been suffering with a lot of pain 
from injuries he received during service.  In a letter 
received in May 2002, the Veteran stated that he felt that 
the service medical records alone would prove that his pes 
planus was aggravated while in the military.

The basis for the Board's June 2004 denial was that no new 
evidence had been submitted showing that the Veteran's 
preexisting pes planus was made worse during his active 
service. 

As the Chairman has not ordered reconsideration of the 
decision, and no other exception to finality applies, the 
Board's June 2004 denial is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
March 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial of the claim is the 
Board's June 2004 decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since June 2004 
includes VA treatment records, private treatment records, a 
VA examination report, a VA opinion, and statements from the 
Veteran and his co-workers.  

In a May 2005 letter, the Veteran stated that he did not wear 
orthotics before he entered the military, but has been 
wearing orthotics ever since.  Statements from the Veteran's 
co-workers were submitted in June 2005.  None of the co-
workers knew the Veteran when he was in service, or before 
2000.  These letters indicate that the co-workers had 
observed the Veteran to be in pain, including hearing the 
Veteran complain about his feet hurting.  

VA treatment records show the Veteran continues to complain 
of painful feet.  An assessment of chronic pes planus is 
noted.  In February 2006, severe pes planus was assessed.  
Private treatment notes also show complaints of painful feet.  

The Veteran was afforded a VA examination in September 2006.  
The diagnosis at that time was pronated flat feet.  X-rays 
revealed flat feet.  There was no pain on manipulation.  The 
examiner stated that he could not resolve the issue of 
whether or not the Veteran's pes planus was aggravated during 
military duty without resorting to mere speculation.  

A VA medical opinion was obtained in August 2007.  The 
physician offering the opinion noted that the Veteran had 
flexible, pronated flat feet which are congenital in origin, 
and had problems while on active duty.  The physician also 
noted that the VA examination in 1997 showed congenital 
hypermobile pes planus with no symptoms, and the records 
indicate the Veteran's next foot complaints were in August 
2001.  The physician opined that the Veteran's pes planus was 
not aggravated beyond normal progression during service 
because the Veteran was not having problems at the time of 
discharge and he had a lapse then of about four years before 
symptoms reoccurred.  The physician concluded by stating that 
the present condition is not caused by or a result of the 
military service, nor aggravated by the military service.  

None of the medical records received since the June 2004 
Board decision supports q a finding that pes planus was 
aggravated during, or as a result of, service.  In fact, a VA 
physician opined that pes planus was not aggravated by 
service, and another VA examiner stated he could not answer 
the question without resorting to mere speculation.  As 
neither of these opinions is favorable to the Veteran's 
claim, they do not raise a reasonable possibility of 
substantiating the claim.  The remaining medical evidence -
consisting of treatment records-pertain only to the current 
severity of pes planus, and include no comment as to the 
relationship, if any,  between the disability and service.  
While this evidence can be considered "new," in that it was 
not before the Board in June 2004, it is not "material" for 
purposes of reopening the claim.  That is, the evidence does 
not show that pes planus was made worse during his active 
service, or otherwise supports a finding that there exists a 
medical nexus between pes planus and service.  Thus, the new 
medical evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

Likewise, the lay statements from the Veteran's co-workers, 
while new, are not "material", as they only reflect 
observations about the Veteran's recent condition, including 
his complaints.  

To the extent that the Veteran's own statements are offered 
to establish the existence of a medical relationship between 
pes planus and service, these assertions are essentially 
reiterations of what he previously alleged, and, in that 
sense, are not new.  In any event, as a layperson not shown 
to possess appropriate medical training and expertise, 
neither the Veteran nor any other layperson portending to 
establish a medical nexus on the basis of assertions, alone, 
is competent to render probative opinions on a medical 
matter-to include whether pes planus was aggravated by 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Therefore, where, as here, resolution of 
the appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
pes planus are not met, and the June 2004 Board denial of 
this claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2008).  As the Veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for pes 
planus is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


